DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 08 March 2021 to the previous Office Action dated 13 January 2021 is acknowledged.  Claims 1-20 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 16-20) in the reply filed on 08 March 2021 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.

Applicant’s election without traverse of calcium channel blocker as vasodilator species in the reply filed on 08 March 2021 is acknowledged.

	Claims 16-20 are under current examination.

Claim Objections
Claim 16 is objected to because of the following informalities: it refers to non-elected, withdrawn claim 1, but elected claims should not refer to non-elected, withdrawn claims, such that the application can be expeditiously allowed without further prosecution needed if allowance is merited, in the interest of compact prosecution.  Appropriate correction is required, such as incorporating all the limitations of claim 1 into claim 16 and deleting reference to claim 1 therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fike (U.S. Patent No. 5,612,382; issued 18 March 1997).
.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wasan (US 2018/0344714 A1; published 06 December 2018; effectively filed 30 May 2017).
	Wasan discloses a method for treating a disorder comprising topically administering to a subject in need thereof an effective amount of a topical formulation in the form of an oil-in-water emulsion (i.e., includes water which is a pharmaceutical excipient) comprising nifedipine (i.e., a vasodilator, a calcium channel blocker) (claim 14) wherein the disorder is Raynaud’s phenomenon (i.e., ischemic skin) (claim 15) or a diabetic ulcer or pressure sore (i.e., ischemic skin) (claim 19).  As noted by applicant, Reynaud’s syndrome is Raynaud’s phenomenon (instant specification paragraph [0044]) and pressure ulcer is pressure sore (instant specification paragraphs [0044], 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kopacki et al. (US 2014/0357645 A1; published 04 December 2014) discloses a method for healing a wound comprising topically administering to a wounded area an effective amount of a composition comprising a calcium channel blocker and a dermal penetrating agent (claims 1, 2) wherein the wound can be a diabetic or pressure ulcer (paragraph [0036]) or ischemic ulcer (paragraph [0050]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617